RENDERED: JULY 8, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

               Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2021-CA-0900-WC

QUAD/GRAPHICS, INC.                                               APPELLANT


                 PETITION FOR REVIEW OF A DECISION
v.             OF THE WORKERS’ COMPENSATION BOARD
                       ACTION NO. WC-20-00878


ROBERT BARTOLOMEO;
HONORABLE STEPHANIE KINNEY,
ADMINISTRATIVE LAW JUDGE;
AND WORKERS’ COMPENSATION
BOARD                                                             APPELLEES


                                  OPINION
                                 AFFIRMING

                                ** ** ** ** **

BEFORE: JONES, MAZE, AND TAYLOR, JUDGES.

JONES, JUDGE: Quad/Graphics, Inc. (“Quad”) appeals the decision of the

Workers’ Compensation Board (“the Board”), affirming the opinion, award, and

order of the administrative law judge (“ALJ”) that awarded Robert Bartolomeo
medical benefits pursuant to KRS1 342.020 for work-related hearing loss. After

careful review, we affirm.

                                      I. BACKGROUND

                Bartolomeo, who is currently sixty-four (64) years old, began working

for Quad in 2013. He was employed as a master electrician and worked primarily

on installation and maintenance of printing presses. Prior to his employment at

Quad, Bartolomeo worked in electronics and maintenance throughout his entire

career. He was exposed to loud noise in various workplaces throughout his

lifetime, including during his employment at Quad. Bartolomeo testified that,

although he wore ear protection, it did not filter out all the sound.2 His last day of

employment at Quad was March 27, 2020, when he was furloughed due to the

COVID-19 pandemic. Bartolomeo filed a Form 103 for a hearing loss claim in

June 2020.3

                Bartolomeo underwent a hearing test at the beginning of his

employment with Quad in 2013. The report concluded that Bartolomeo had “a



1
    Kentucky Revised Statute.
2
 According to Bartolomeo’s deposition testimony, the loudest machine he worked with was an
ultra-high speed “MAN Roland” printing press that was installed approximately one and one-half
years prior to the end of his employment at Quad.
3
 Bartolomeo also filed claims related to injury to his back, shoulder, and thumbs. Those claims
are not on appeal.



                                              -2-
hearing loss configuration that is not commonly associated with noise exposure

due to the significant hearing loss in the low frequencies. This hearing loss should

be evaluated by a physician as it may be correctable.” Bartolomeo also underwent

hearing tests each year from 2014 – 2018. After filing his hearing loss claim in

2020, Bartolomeo attended a hearing evaluation at the University of Kentucky

pursuant to KRS 342.315. A Form 107 was completed by Dr. Raleigh Jones and

Dr. Lyndsey Ferrell. In relevant part, the “Yes” box was checked in response to

the question, “[i]f applicable, do audiograms and other testing establish a hearing

loss compatible with that caused by hazardous noise exposure in the workplace?”

The “Yes” box was also checked in response to the question, “[i]f applicable,

within reasonable medical probability, is plaintiff/employee’s hearing loss related

to repetitive exposure to hazardous noise over an extended period of time?” The

report concluded that Bartolomeo’s whole person impairment (“WPI”) as a result

of his hearing loss was 7%.

             Dr. Jones testified via deposition regarding the findings contained

within the report as well as his interpretation of the findings contained in the 2013

hearing test. He stated he believed Bartolomeo was suffering cumulative hearing

loss and that work-related noise exposure was the most likely cause. Dr. Jones

disagreed with the findings of the 2013 report which stated that the hearing loss

was not associated with noise exposure. Dr. Jones also testified that Bartolomeo’s


                                         -3-
hearing did not get progressively worse from 2013 to 2020 and that little, if any,

additional hearing loss occurred during his employment at Quad.

             After a hearing, the ALJ found that Bartolomeo sustained injurious

exposure to hazardous noise while employed for Quad and that his hearing loss is

work related. Because Bartolomeo’s impairment rating was 7% as a result of his

hearing loss, he was ineligible for income benefits pursuant to KRS 342.7305(2).

However, after filing a petition for reconsideration, the ALJ awarded medical

benefits for occupational hearing loss pursuant to KRS 342.020, for a period of 780

weeks. Quad appealed to the Board, who affirmed the ALJ. This appeal followed.

                                 II. STANDARD OF REVIEW

             “On appellate review, the ALJ’s findings of fact are entitled to

considerable deference and will not be set aside unless the evidence compels a

contrary finding. Bullock v. Peabody Coal Co., 882 S.W.2d 676 (Ky. 1994).

However, the ALJ’s and the Board’s application of the law are reviewed de novo.

Combs v. Gaffney, 282 S.W.2d 817 (Ky. 1955); Hardy-Burlingham Mining Co. v.

Hurt, 238 Ky. 589, 38 S.W.2d 460 (1931); Sears Roebuck & Co. v. Dennis, 131

S.W.3d 351 (Ky. App. 2004).” Finley v. DBM Techs., 217 S.W.3d 261, 264-65

(Ky. App. 2007).




                                         -4-
                                    III. ANALYSIS

               Quad makes three arguments on appeal: (1) the ALJ and the Board

relied solely on Bartolomeo’s testimony to determine whether he was repeatedly

exposed to hazardous noise levels and whether that exposure was injurious; (2) if

the presumption of work-relatedness per KRS 342.7305(4) applies, the evidence

overwhelmingly rebuts that presumption; and (3) Greg’s Construction v. Keeton,

385 S.W.3d 420 (Ky. 2012), relied upon by the ALJ and the Board, is not

controlling. We disagree.

               Quad’s first argument is refuted by the record. The ALJ did not rely

solely on Bartolomeo’s testimony that he was repeatedly exposed to hazardous

noise levels and that said exposure was injurious. The ALJ also relied on the

deposition testimony of Dr. Jones, who maintained the most likely cause of hearing

loss was workplace noise exposure. However, even if the ALJ relied only on

Bartolomeo’s testimony as to the level of noise exposure, it was within her

discretion to do so. Keeton, 385 S.W.3d at 423, 425. Bartolomeo’s testimony was

unrefuted by Quad. In fact, although Bartolomeo was deposed prior to the hearing,

Quad failed to question him regarding his hearing loss during the hearing before

the ALJ. Quad also failed to call any witnesses at the hearing or present deposition

testimony on its own behalf regarding the noise levels experienced by Bartolomeo

in its facility.


                                          -5-
            Quad asserts that, because Dr. Jones testified Bartolomeo did not

suffer any additional hearing loss during his employment, he should not be

compensated for his medical expenses. We disagree. KRS 342.7305(4) states

             [w]hen audiograms and other testing reveal a pattern of
             hearing loss compatible with that caused by hazardous
             noise exposure and the employee demonstrates repetitive
             exposure to hazardous noise in the workplace, there shall
             be a rebuttable presumption that the hearing impairment
             is an injury covered by this chapter, and the employer
             with whom the employee was last injuriously exposed to
             hazardous noise for a minimum duration of one (1) year
             of employment shall be exclusively liable for benefits.

             The statute unambiguously imposes liability exclusively on the

employer with whom the claimant was last injuriously exposed to hazardous noise.

The evidence supports the ALJ’s finding that Quad was Bartolomeo’s last

employer, and he was injuriously exposed to hazardous noise as part of his job

duties. Neither KRS 342.7305(4) nor Keeton require Bartolomeo to prove his last

employment caused any additional hearing loss. In fact, Keeton explains that “the

final clause of KRS 342.7305(4) does not require a worker to prove that the last

employment caused a measurable hearing loss. It refers to the type of exposure to

hazardous noise that would result in a hearing loss if continued indefinitely.”

Keeton, 385 S.W.3d at 425.

            Turning to Quad’s second argument, we agree with the ALJ that the

rebuttable presumption in KRS 342.7305(4) is applicable upon proof of: (1) a


                                         -6-
pattern of hearing loss compatible with that caused by hazardous noise exposure,

and (2) an employee’s demonstration of repetitive exposure to hazardous noise in

the workplace. If established and unrebutted, liability is exclusively assigned to

the employer with whom the employee was last injuriously exposed to hazardous

noise. Here, the ALJ found the rebuttable presumption applicable because

Bartolomeo’s audiograms showed a pattern of hearing loss compatible with that

caused by hazardous noise exposure, and this was consistent with the pattern

typical of long-term exposure to occupational hazardous noise. Bartolomeo made

the two required showings, neither of which was rebutted by Quad. Quad was the

last employer. As such, it is immaterial under the statute or Keeton whether

Bartolomeo suffered any additional measurable hearing loss while employed at

Quad.

             Turning to Quad’s final argument, we note that it is just one paragraph

in length and simply states that Keeton is not controlling because the case at bar is

limited to entitlement of future medical benefits. Quad does not point to any

caselaw that it does deem controlling. Moreover, the arguments made by the

employer in Keeton mirror those made by Quad and the same statutes are

applicable. In Keeton, the Court held, in relevant part,

             we conclude that KRS 342.0011(4) defines the term
             [injurious exposure] not only with respect to a disease but
             also for the purpose of KRS 342.7305(4). Contrary to
             what Greg’s would have us conclude, the final clause of

                                         -7-
             KRS 342.7305(4) does not require a worker to prove that
             the last employment caused a measurable hearing loss. It
             refers to the type of exposure to hazardous noise that
             would result in a hearing loss if continued indefinitely.

                    Consistent with the practical reality that workers
             change jobs, sometimes frequently, as well as the
             medical realities that noise-induced hearing loss develops
             gradually and that audiometric testing is based to some
             degree on the worker’s subjective responses, KRS
             342.7305(4) imposes liability on the last employer with
             whom the worker was injuriously exposed to hazardous
             noise. Like KRS 342.316(1)(a) and KRS 342.316(10),
             KRS 342.7305(4) bases liability solely on the fact that
             the employment involved a type of exposure known to be
             injurious, i.e., a repetitive exposure to hazardous noise.

                   The claimant worked as a heavy equipment
             operator for nearly 35 years and testified that he was
             exposed to loud noises throughout his career, including
             his work with Greg’s. Nothing tended to disprove his
             testimony, such as evidence that heavy equipment
             operation did not involve an injurious exposure to
             hazardous noise[.]

Keeton, 385 S.W.3d at 425. We do not agree with Quad that the legal holdings

expressed by the Court in Keeton should be limited based on the type of relief

available to the claimant.

             In sum, we conclude that Keeton is controlling. The ALJ correctly

applied the law, as interpreted in Keeton, to the facts of this case. As such, the

Board correctly affirmed the ALJ.




                                          -8-
                               IV. CONCLUSION

      For the reasons set forth above, we affirm the Kentucky Workers’

Compensation Board’s July 9, 2021, opinion.

            ALL CONCUR.

BRIEF FOR APPELLANT:                    BRIEF FOR APPELLEE ROBERT
                                        BARTOLOMEO:
Jo Alice Van Nagell
Brian W. Davidson                       W. Gerald Vanover
Lexington, Kentucky                     London, Kentucky




                                      -9-